Case 2:20-cv-00820-AB-AS Document 19 Filed 09/30/20 Page 1 of 2 Page ID #:700



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10

11    LUIS OROZCO,                          CASE NO. CV 20-00820-AB (AS)

12                      Petitioner,         ORDER ACCEPTING FINDINGS,
13          v.                              CONCLUSIONS AND
14    W.L. MONTGOMERY, WARDEN,              RECOMMENDATIONS OF UNITED
15                      Respondent.         STATES MAGISTRATE JUDGE
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Petition, all the records herein and the attached Report and
19   Recommendation of United States Magistrate Judge to which                  no
20   objections were filed.        Accordingly, the Court concurs with and

21   accepts the findings and conclusions of the Magistrate Judge.

22

23         IT IS ORDERED that Judgment shall be entered denying and

24   dismissing the Petition without prejudice.

25

26   //

27   //

28   //
Case 2:20-cv-00820-AB-AS Document 19 Filed 09/30/20 Page 2 of 2 Page ID #:701



 1         IT IS FURTHER ORDERED that the Clerk serve copies of this

 2   Order, the Magistrate Judge’s Report and Recommendation and the

 3   Judgment herein on Petitioner and counsel for Defendant.

 4
           LET JUDGMENT BE ENTERED ACCORDINGLY.
 5

 6        DATED: September 30, 2020September 30, 2020September 30,
     2020_September 30, 2020_
 7

 8
                                               ___________    _________ ____
 9                                                   ANDRÉ BIROTTE JR.
                                                UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                           2
